
	

113 SRES 65 ATS: Strongly supporting the full implementation of United States and international sanctions on Iran and urging the President to continue to strengthen enforcement of sanctions legislation.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 65
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Graham (for himself,
			 Mr. Menendez, Ms. Ayotte, Mr.
			 Schumer, Mr. Cornyn,
			 Mrs. Boxer, Mr.
			 Rubio, Mr. Casey,
			 Mr. Hoeven, Mrs. Gillibrand, Mr.
			 Kirk, Mr. Blumenthal,
			 Mr. Crapo, Mr.
			 Cardin, Ms. Collins,
			 Mr. Begich, Mr.
			 Blunt, Mr. Brown,
			 Mr. Wyden, Mr.
			 Portman, Mr. Manchin,
			 Mr. Lautenberg, Mr. Boozman, Mr.
			 Isakson, Mr. Heller,
			 Mr. Roberts, Mr. Baucus, Ms.
			 Stabenow, Mrs. Fischer,
			 Mr. Cruz, Mr.
			 Donnelly, Mr. Tester,
			 Ms. Mikulski, Mr. Burr, Ms.
			 Hirono, Mr. Bennet,
			 Mr. Chambliss, Mrs. Hagan, Mr.
			 Moran, Mrs. McCaskill,
			 Mr. Toomey, Mr.
			 Grassley, Mr. Johanns,
			 Mr. Wicker, Mr.
			 Coons, Mr. Barrasso,
			 Mr. Inhofe, Mr.
			 Whitehouse, Mr. Warner,
			 Ms. Klobuchar, Mr. Johnson of South Dakota,
			 Mr. Scott, Mr.
			 Flake, Mrs. Murray,
			 Mr. Kaine, Ms.
			 Heitkamp, Mr. Coburn,
			 Mr. Lee, Mrs.
			 Feinstein, Ms. Murkowski,
			 Mr. McCain, Mr.
			 Pryor, Mr. Vitter,
			 Mr. Durbin, Mr.
			 Nelson, Mr. Hatch,
			 Mr. McConnell, Ms. Cantwell, Mr.
			 Risch, Mr. Cochran,
			 Mr. Shelby, Mr.
			 Coats, Mrs. Shaheen,
			 Ms. Landrieu, Mr. Thune, Mr. Johnson of
			 Wisconsin, Mr. Enzi,
			 Mr. Schatz, Mr.
			 Cowan, Mr. King,
			 Mr. Franken, Mr. Murphy, Mr.
			 Corker, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Mr. Levin,
			 Mr. Heinrich, Mr. Reed, Mr.
			 Alexander, Ms. Warren,
			 Mr. Sessions, and
			 Mr. Carper) submitted the following
			 resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			
		
		
			April 17, 2013
			Reported by Mr.
			 Menendez, with an amendment
		
		
			May 22, 2013
			Considered, amended, and agreed to
		
		RESOLUTION
		Strongly supporting the full implementation
		  of United States and international sanctions on Iran and urging the President
		  to continue to strengthen enforcement of sanctions
		  legislation.
	
	
		Whereas, on May 14, 1948, the people of Israel proclaimed
			 the establishment of the sovereign and independent State of Israel;
		Whereas, on March 28, 1949, the United States Government
			 recognized the establishment of the new State of Israel and established full
			 diplomatic relations;
		Whereas, since its establishment nearly 65 years ago, the
			 modern State of Israel has rebuilt a nation, forged a new and dynamic
			 democratic society, and created a thriving economic, political, cultural, and
			 intellectual life despite the heavy costs of war, terrorism, and unjustified
			 diplomatic and economic boycotts against the people of Israel;
		Whereas the people of Israel have established a vibrant,
			 pluralistic, democratic political system, including freedom of speech,
			 association, and religion; a vigorously free press; free, fair, and open
			 elections; the rule of law; a fully independent judiciary; and other democratic
			 principles and practices;
		Whereas, since the 1979 revolution in Iran, the leaders of
			 the Islamic Republic of Iran have repeatedly made threats against the existence
			 of the State of Israel and sponsored acts of terrorism and violence against its
			 citizens;
		Whereas, on October 27, 2005, President of Iran Mahmoud
			 Ahmadinejad called for a world without America and Zionism;
		Whereas, in February 2012, Supreme Leader of Iran Ali
			 Khamenei said of Israel, The Zionist regime is a true cancer tumor on
			 this region that should be cut off. And it definitely will be cut
			 off.;
		Whereas, in August 2012, Supreme Leader Khamenei said of
			 Israel, This bogus and fake Zionist outgrowth will disappear off the
			 landscape of geography.;
		Whereas, in August 2012, President Ahmadinejad said that
			 in the new Middle East … there will be no trace of the American presence
			 and the Zionists;
		Whereas the Department of State has designated the Islamic
			 Republic of Iran as a state sponsor of terrorism since 1984 and has
			 characterized the Islamic Republic of Iran as the most active state
			 sponsor of terrorism in the world;
		Whereas the Government of the Islamic Republic of Iran has
			 provided weapons, training, funding, and direction to terrorist groups,
			 including Hamas, Hizballah, and Shiite militias in Iraq that are responsible
			 for the murder of hundreds of United States service members and innocent
			 civilians;
		Whereas the Government of the Islamic Republic of Iran has
			 provided weapons, training, and funding to the regime of Bashar al Assad that
			 has been used to suppress and murder its own people;
		Whereas, since at least the late 1980s, the Government of
			 the Islamic Republic of Iran has engaged in a sustained and well-documented
			 pattern of illicit and deceptive activities to acquire a nuclear weapons
			 capability;
		Whereas, since September 2005, the Board of Governors of
			 the International Atomic Energy Agency (IAEA) has found the Islamic Republic of
			 Iran to be in non-compliance with its safeguards agreement with the IAEA, which
			 Iran is obligated to undertake as a non-nuclear-weapon State Party to the
			 Treaty on the Non-Proliferation of Nuclear Weapons, done at Washington, London,
			 and Moscow July 1, 1968, and entered into force March 5, 1970 (NPT);
		Whereas the United Nations Security Council has adopted
			 multiple resolutions since 2006 demanding of the Government of the Islamic
			 Republic of Iran its full and sustained suspension of all uranium
			 enrichment-related and reprocessing activities and its full cooperation with
			 the IAEA on all outstanding issues related to its nuclear activities,
			 particularly those concerning the possible military dimensions of its nuclear
			 program;
		Whereas the Government of the Islamic Republic of Iran has
			 refused to comply with United Nations Security Council resolutions or to fully
			 cooperate with the IAEA;
		Whereas, in November 2011, the IAEA Director General
			 issued a report that documented serious concerns regarding possible
			 military dimensions to Iran's nuclear programme, and affirmed that
			 information available to the IAEA indicates that Iran has carried out
			 activities relevant to the development of a nuclear explosive device
			 and that some activities may be ongoing;
		Whereas the Government of Iran stands in violation of the
			 Universal Declaration of Human Rights for denying its citizens basic freedoms,
			 including the freedoms of expression, religion, peaceful assembly and movement,
			 and for flagrantly abusing the rights of minorities and women;
		Whereas in his State of the Union Address on January 24,
			 2012, President Barack Obama stated, Let there be no doubt: America is
			 determined to prevent Iran from getting a nuclear weapon, and I will take no
			 options off the table to achieve that goal.;
		Whereas Congress has passed and the President has signed
			 into law legislation imposing significant economic and diplomatic sanctions on
			 Iran to encourage the Government of Iran to abandon its pursuit of nuclear
			 weapons and end its support for terrorism;
		Whereas these sanctions, while having significant effect,
			 have yet to persuade Iran to abandon its illicit pursuits and comply with
			 United Nations Security Council resolutions;
		Whereas more stringent enforcement of sanctions
			 legislation, including elements targeting oil exports and access to foreign
			 exchange, could still lead the Government of Iran to change course;
		Whereas, in his State of the Union Address on February 12,
			 2013, President Obama reiterated, The leaders of Iran must recognize
			 that now is the time for a diplomatic solution, because a coalition stands
			 united in demanding that they meet their obligations. And we will do what is
			 necessary to prevent them from getting a nuclear weapon.;
		Whereas, on March 4, 2012, President Obama stated,
			 Iran's leaders should understand that I do not have a policy of
			 containment; I have a policy to prevent Iran from obtaining a nuclear
			 weapon.;
		Whereas, on October 22, 2012, President Obama said of
			 Iran, The clock is ticking … And we’re going to make sure that if they
			 do not meet the demands of the international community, then we are going to
			 take all options necessary to make sure they don’t have a nuclear
			 weapon.;
		Whereas, on May 19, 2011, President Obama stated,
			 Every state has the right to self-defense, and Israel must be able to
			 defend itself, by itself, against any threat.;
		Whereas, on September 21, 2011, President Obama stated,
			 America’s commitment to Israel’s security is unshakeable. Our friendship
			 with Israel is deep and enduring.;
		Whereas, on March 4, 2012, President Obama stated,
			 And whenever an effort is made to delegitimize the state of Israel, my
			 administration has opposed them. So there should not be a shred of doubt by
			 now: when the chips are down, I have Israel’s back.;
		Whereas, on October 22, 2012, President Obama stated,
			 Israel is a true friend. And if Israel is attacked, America will stand
			 with Israel. I’ve made that clear throughout my presidency … I will stand with
			 Israel if they are attacked.;
		Whereas, in December 2012, 74 United States Senators wrote
			 to President Obama As you begin your second term as President, we ask
			 you to reiterate your readiness to take military action against Iran if it
			 continues its efforts to acquire a nuclear weapon. In addition, we urge you to
			 work with our European and Middle Eastern allies to demonstrate to the Iranians
			 that a credible and capable multilateral coalition exists that would support a
			 military strike if, in the end, this is unfortunately necessary.;
			 and
		Whereas the United States-Israel Enhanced Security
			 Cooperation Act of 2012 (Public Law 112–150) stated that it is United States
			 policy to support Israel’s inherent right to self-defense: Now, therefore, be
			 it
		
	
		1.Sense of
			 CongressCongress—
			(1)reaffirms the
			 special bonds of friendship and cooperation that have existed between the
			 United States and the State of Israel for more than sixty years and that enjoy
			 overwhelming bipartisan support in Congress and among the people of the United
			 States;
			(2)strongly supports
			 the close military, intelligence, and security cooperation that President Obama
			 has pursued with Israel and urges this cooperation to continue and
			 deepen;
			(3)deplores and
			 condemns, in the strongest possible terms, the reprehensible statements and
			 policies of the leaders of the Islamic Republic of Iran threatening the
			 security and existence of Israel;
			(4)recognizes the
			 tremendous threat posed to the United States, the West, and Israel by the
			 Government of Iran’s continuing pursuit of a nuclear weapons capability;
			(5)reiterates that
			 the policy of the United States is to prevent Iran from acquiring a nuclear
			 weapon capability and to take such action as may be necessary to implement this
			 policy;
			(6)reaffirms its
			 strong support for the full implementation of United States and international
			 sanctions on Iran and urges the President to continue and strengthen
			 enforcement of sanctions legislation;
			(7)declares that the
			 United States has a vital national interest in, and unbreakable commitment to,
			 ensuring the existence, survival, and security of the State of Israel, and
			 reaffirms United States support for Israel’s right to self-defense; and
			(8)urges that, if
			 the Government of Israel is compelled to take military action in legitimate
			 self-defense against Iran’s nuclear weapons program, the United States
			 Government should stand with Israel and provide, in accordance with United
			 States law and the constitutional responsibility of Congress to authorize the
			 use of military force, diplomatic, military, and economic support to the
			 Government of Israel in its defense of its territory, people, and
			 existence.
			2.Rules of
			 constructionNothing in this
			 resolution shall be construed as an authorization for the use of force or a
			 declaration of war.
		
